 

 

 

 

FILED
CHARLOTTE, NC

~~ UNITED STATES DISTRICT COURT ~~ ——-—«dDEC ~ 9 2019
WESTERN DISTRICT OF NORTH CAROLINA
CHARLOTTE DIVISION US DISTRICT COURT

WESTERN DISTRICT OF NC
DOCKET NO. 3:11CR268-RJC

UNITED STATES OF AMERICA, )
)
Plaintiff, )
) CONSENT ORDER FOR

v. ) THIRD PARTY PETITION
)
JOHN KNOX BRIDGES, )
)
Defendant. )
)

 

PETITION OF BENJAMIN F. LONG, IV

THIS MATTER is before the Court by consent of the United States of America, by and
through R. Andrew Murray, United States Attorney for the Western District of North Carolina
and Petitioner Benjamin F. Long, IV (“Petitioner”), through counsel, pursuant to Fed. R. Crim.
P. 32.2(c). The Government and Petitioner have consented to this Consent Order for Third
Party Petition as a final adjudication and settlement of all matters between Petitioner and the
Government with regard to the following property identified in the Consent Order and Judgment

of Forfeiture (Doc. 24) (“the Property”):

° One drawing, by Ben Long, known as Lucignano [Landscape] or some
variation thereof;

° One drawing, by Ben Long, known as Santa Maria della Quercia ot some
variation thereof;

° One drawing, by Ben Long, known as Portrait of Coco or some variation
thereof;

° One drawing, by Ben Long, known as Fresco Study of Donkey or some
variation thereof;

° One drawing, by Ben Long, known as Portrait of a Disciple or some

variation thereof;
Page 1 of 5

 

 

 

 

 
 

 

 

° One drawing, by Ben Long, known as Pougnadoresse [France —
Landscape] or some variation thereof;

° One drawing, by Ben Long, known as Drapery Study or some variation
thereof;

e One drawing, by Ben Long, known as Fresco Study for the Prodigal Son
or some variation thereof;

° Two drawings, by Ben Long, on one sheet of paper, known as First
Concept for St. Paul Fresco or some variation thereof;

° One drawing, by Ben Long, known as Matthew [Portrait of a Disciple] or
some variation thereof;

° One drawing, by Ben Long, known as Fresco Study for Saint Paul or
some variation thereof;

° ‘One painting, by Ben Long, known as Portrait of Clive or some variation
thereof;

e One drawing, by Ben Long, known as Lucignano, 2004 [Italian
Landscape] or some variation thereof; and

e One drawing, by Ben Long, known as Sam Gray, Study for Saint Paul, or
some variation thereof.

The parties have STIPULATED AND AGREED and the COURT FINDS AS
FOLLOWS:

1. Prior to sentencing in this matter, Defendant turned over the Property,
along with other art identified in the Consent Order and Judgment of Forfeiture, to law
enforcement and advised that the Property belonged to Defendant. Thereafter, the
Government proposed and this Court issued the Consent Order and Judgment of
Forfeiture for the Property, and other art, on the basis that it was Defendant’s substitute
property subject to forfeiture herein.

2, The Government provided Petitioner notice of this forfeiture action.
Petitioner thereafter filed a Petition (Doc. 24). In his Petition, Petitioner contended, inter

alia, that Petitioner did not convey the Property to Defendant; that Defendant stole the
Page 2 of 5

 

 

 

 

 
 

 

Property from Petitioner; and that, prior to this criminal case, Petitioner ultimately
located some or all of the Property with an art gallery owner and tried to obtain it from
the gallery, but the Property was thereafter conveyed from the gallery back to Defendant
and Petitioner was not able to procure the Property.

3. The Government and Petitioner have conferred in-person about this matter
and about the specific sketches and paintings that comprise the Property. Petitioner has
provided the Government with information about the Property and attests that he did not
convey the Property to Defendant. Further, Petitioner has provided documentation on
resolution of two separate state court actions pertinent to his Petition. Finally, after
undertaking efforts for a substantial period of time to secure funding to settle this matter,
Petitioner has agreed to pay $3,000 to the Clerk of Court for payment towards restitution
in this case, provided that the Government consents to the Petition. Under these
circumstances, Petitioner and the Government agree that this Court should grant the
Petition and convey the Property to Petitioner.

4. Conveyance of the Property to Petitioner shall be in full settlement and
satisfaction of all claims by Petitioner to the Property and all claims against the United
States resulting from the incidents or circumstances giving rise to this case.

5. Petitioner agrees not to pursue against the United States any rights.that it
may have against any other property subject to forfeiture in this case. Petitioner also
agrees to consent to any Government motion for final order of forfeiture of property in
this case other than the Property. Petitioner understands and agrees that the United

States reserves the right to terminate the forfeiture action at any time.

Page 3 of 5

 

 

 

 
 

6. The Government and Petitioner waive any rights to further litigate ~
between each other in this forfeiture action to the Property and agree that this Consent
Order for Third Party Petition shall be in full settlement and satisfaction of all claims
between Petitioner and the Government in this action to the Property and all claims
between Petitioner and the Government resulting from the incidents or circumstances
giving rise to the forfeiture of the Property.

7. Unless specifically directed by an order of the Court, Petitioner shall be
excused and relieved from further participation in this action.
(

IT IS THEREFORE ORDERED THAT:

1, Based upon the stipulations of the parties herein and based on 21 U.S.C. §
853(n)(6), this Court hereby recognizes Petitioner’s interest in the Property.

2. Pursuant to the agreement set forth herein this Court orders Petitioner to
pay $3,000 to the Clerk of Court towards restitution in this matter and orders the
Government to, upon confirmation of the $3,000 deposit, transfer the Property to
Petitioner or his designee.

3. The Government and Petitioner shall bear their own costs, including

attorneys’ fees.

Signed this fe of Dewuths 20 ie

ROBERT J. CONRA
UNITED STATES DISTRICT JUDGE

Page 4 of 5

 

 

 

 
 

 

ON MOTION OF AND |
BY CONSENT OF THE PARTIES:

R. ANDREW MURRAY

UNITED STATES ATTORNEY
“Ben a erot Dated: /2} 2 /7
Benjamin Bain-Creed

Assistant United States Attorney

. ; i
eee oe | a ao
Benjamin F. Long, IV
Petitioner

aun Me Z, Zb'9

 

 

 

 

Page 5 of 5

 

 

 

 

 
